Title: From John Adams to John Stockdale, 31 January 1784
From: Adams, John
To: Stockdale, John


          Sir
            The Hague January 31. 1784
          Your Favour of the 20th. was Sent me last night, and put me into a Fit of good Humour which continues to this moment.
          The Letter containing the Medals, I beg you to open and deliver one set to Mr West and another to Mr Whiteford, in my Name.— You will please to make a Minute of the Postage you pay for me, which I will remit you.
          The Hares were well disposed of, and I hope gave Pleasure to the little Family.— You could not have offerd one of them more properly than to Dr Jebb, for whom I have the highest Esteem, as one of the best Citizens of the little Commonwealth of the just upon Earth.
          If I did not know that the Burthen of the State lies So heavily upon your shoulders I would invite you, to take a Trip to the Hague. and drink a Glass of finer old Madeira than that you had from your Friend I would not advise you to come in this Season to travel in Iceboats and Boors Waggons as I did.
          It gives me Pleasure to hear that Mr Pitt rises in the Esteem of the People, because he has a fair Character and promisses great Things: nevertheless a Friend to Old England would wish for a Coalition, But Mr Fox is of So peremptery a Cast, and not always in the right, that I fancy it will be difficult, to form any Coalition in which he is not the Essence.
          it will ever give me Pleasure to hear of your Welfare and to receive a Spice of the Politicks of the day, / with much Esteem, Sir your very humble / srt.
        